Exhibit 10.25

CYTODYN INC.

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into effective
February 21, 2014 (the “Effective Date”), by and between CytoDyn Inc., a
Colorado corporation (the “Company”), and Denis R. Burger, Ph.D., an individual
(“Consultant”).

WHEREAS, Consultant has served as an outside director of the Company’s Board of
Directors (the “Board”) since February 7, 2014;

WHEREAS, Consultant has over 25 years of experience managing scientific,
operational, financial, and executive responsibilities in the biotech industry;
and

WHEREAS, the Company wishes to retain Consultant to advise the Company’s
executive management team (the “Team”) and Consultant has agreed to be available
for that purpose.

NOW, THEREFORE, in consideration of the material promises set forth herein and
for other good and valuable consideration, the parties agree as follows:

1. Engagement. The Company hereby engages Consultant, and Consultant hereby
accepts engagement, as an independent consultant to the Company upon the terms
and conditions set forth in this Agreement. The Company and Consultant
acknowledge and agree that Consultant is an independent contractor under this
Agreement and will not be an agent or employee of the Company and will have no
authority to bind the Company.

2. Services. During the term of this Agreement, Consultant will personally
provide the following services to the Team (the “Services”).

(a) Advising on all matters related to the Company including, but not limited
to, the research, development, and clinical studies relating to PRO 140 and
other proprietary compounds;

(b) Attending weekly meetings with the Team at the principal office of the
Company or any other location and at a time mutually agreed to by Consultant and
the Team;

(c) Attending periodic meetings or telephone conference calls with the Chairman
of the Board (the “Chairman”) at a time and location mutually agreed to by the
Chairman and Consultant;

(d) Upon reasonable request from the Team or Chairman, preparing reports,
analyses and other written products to advise the Team of scientific,
operational, or financial matters related to the Company; and

(e) Reporting to the Board on the decisions and progress of the Team.

 

-1-



--------------------------------------------------------------------------------

3. Term. The term of this Agreement commences on the Effective Date and will end
on the earliest to occur of the following events:

(a) the death of Consultant;

(b) 10 days after CytoDyn receives written notice to terminate this Agreement
from Consultant or Consultant receives written notice of termination from the
Chairman; or

(c) Consultant ceasing to be a member of the Board.

Notwithstanding any termination of this Agreement, the provisions of Sections 7,
8 and 9 hereof will survive indefinitely.

4. Payments to Consultant. Consultant’s compensation hereunder will be as
follows:

(a) Monthly Fee. Consultant will receive as compensation hereunder monthly
payments of $5,000, in cash, payable on or before the 15th day of each month,
beginning with the first full month during the term of this Agreement.

(b) Expenses. Consultant will be entitled to be reimbursed for travel and
related expenses that are pre-approved by the Chairman in writing; provided that
Consultant complies with the Company’s then-current policies regarding such
reimbursement. Requests for reimbursement of any authorized expenses will be
accompanied by receipts or other appropriate documentation deemed acceptable by
the Company’s Chief Financial Officer to substantiate the charges in question.

(c) Invoices; Payment. Unless otherwise agreed by the Company in writing,
payment of all authorized expenses will be due on the 15th day of the month
following the month in which the invoice is received.

(d) No Benefits. Recognizing that Consultant is an independent contractor,
Consultant and the Company agree that the Company will not be responsible for
any medical, retirement or other benefits for Consultant, or for the
withholding, collection, determination or payment of any tax or other imposition
on the amounts due to Consultant hereunder, including, without limitation,
unemployment, payroll, social security or workers’ compensation withholdings.

5. Resignation from Board Committees. Consultant hereby resigns from membership
on the Board’s Compensation Committee and Nominating and Governance Committee as
of the Effective Date.

6. Confidential Information and Trade Secret Definitions. For purposes of this
Agreement, “Confidential Information” is any nonpublic knowledge or information
including Trade Secret information, whether or not such is specifically
identified as confidential or as a trade secret in any oral or written
communication, which specifically relates to the Company’s business and finances
or the Company’s affiliates, consultants, clients, vendors, distributors, and
others with whom the Company plans to do, does, or has in the past done

 

-2-



--------------------------------------------------------------------------------

business, which the Company deems to be confidential and proprietary, including
the whole or any portion or phase of any scientific or technical information,
design, process, procedure, formula, invention (whether or not such is
patentable), unpublished patent application, idea, concept, compilation,
presentation, study, analysis, program, device, method, technique, improvement,
or any business, regulatory, market or financial information, or listing of
names, addresses or telephone numbers, regardless of when and by whom such
information was developed or acquired, and regardless of whether any of these
are described in writing or fixed in tangible form, or are copyrightable,
considered copyrightable, patentable or considered patentable. Confidential
Information also specifically includes information or knowledge received by the
Company from others, including its consultants, vendors, clients and affiliates,
which the Company has an obligation to treat as confidential and also includes
any confidential information generated or acquired by Consultant while retained
by the Company.

For purposes of this Agreement, a “Trade Secret” includes any Confidential
Information that: (1) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means by
other persons who can obtain economic value from their disclosure or use; and
(2) is the subject of efforts that are reasonable under the circumstances to
maintain their secrecy.

7. Restrictions on Use and Disclosure. Consultant will not, during the term of
this Agreement or at any time thereafter, disclose, distribute, or publish or
cause to be disclosed, distributed, or published in whole or in part any
Confidential Information or Trade Secrets, to any person, firm, corporation,
association, or any other operation or entity, except to employees, consultants,
vendors, or agents of the Company who are authorized by the Company to receive
such information and then, only on behalf of the Company and only to the extent
necessary in order for Consultant to perform faithfully his duties pursuant to
this Agreement. Consultant further agrees that he will not at any time reproduce
or permit the reproduction of any Confidential Information or Trade Secrets,
except on behalf of the Company and then only to the extent necessary in order
for Consultant to perform his job duties and responsibilities. Consultant will
take all reasonable care to avoid the unauthorized use, disclosure, publication,
distribution, or reproduction of any Confidential Information or Trade Secrets.
Further, Consultant will not, during the term of this Agreement or at any time
thereafter, use for his own benefit or the benefit of any other person, firm,
corporation, association or other entity, or misappropriate, or participate or
assist in the misappropriation of any Confidential Information or Trade Secrets,
whether for his own benefit, or the benefit of any other person, firm,
corporation, association or other entity. Consultant agrees that upon the
Company’s request or instruction, Consultant will immediately either return to
the Company or destroy all Confidential Information and Trade Secrets in
Consultant’s possession or control, as well as all related notes, records,
memoranda, correspondence, files and other papers, and all copies or duplication
(whether in writing, electronic, or digital format).

8. Work Product.

(a) Ownership by Company. All reports, inventions, concepts, processes, methods,
know-how, documentation, improvements, technology, information, data, products
and other results which Consultant may discover, conceive of, create, reduce to
practice, author, develop, make, or deliver to the Company, either alone or with
others, in connection with

 

-3-



--------------------------------------------------------------------------------

Services hereunder (the “Work Product”), together with any Trade Secret or
Confidential Information related thereto, shall be owned by and belong
exclusively to the Company. To the extent applicable, all Work Product shall
constitute “works made for hire” by or for the Company and the Company shall be
the “author” of all Work Product under applicable copyright laws. Consultant
hereby assigns and conveys to the Company any and all rights, title, interests
and claims which Consultant has or may have to the Work Product and all Trade
Secrets or Confidential Information related thereto. Consultant will not contest
the Company’s ownership of the Work Product, and Consultant agrees to fully
cooperate and execute all instruments and documents including, but not limited
to, assignments, reasonably requested by the Company to confirm, evidence or
perfect its rights to the Work Product. Consultant hereby waives any moral
rights that Consultant may have in the Work Product.

(b) Infringement. Consultant warrants that: (a) the Work Product will not
knowingly infringe any patent, trademark, copyright, trade secret or other
rights of any third party; and (b) to the best of Consultant’s knowledge, title
to the Work Product will pass to the Company free and clear of all claims, liens
and interests of any third party.

9. Diversion of Business. Consultant will not, during the period of this
Agreement, or at any time thereafter, either for Consultant, or on behalf of any
other person, firm, corporation or other operation or entity, directly or
indirectly;

(a) Business. Divert or attempt to divert from the Company or any of its
affiliates any business whatsoever by influencing or attempting to influence, or
soliciting or attempting to solicit, any of the customers or strategic partners
of the Company or any of the Company’s affiliates with whom Consultant may have
communicated at any time; or

(b) Employees and Affiliates. Divert or attempt to divert from the Company or
any of its affiliates any person employed by the Company or acting on behalf of
or as a representative of the Company or any of its affiliates by influencing or
attempting to influence such person to leave the Company’s employment or to work
for or on behalf of any other business.

10. Remedies. Consultant recognizes that a breach of any of the restrictive
covenants set forth in Sections 7, 8 and 9 hereof will cause irreparable harm to
the Company and that actual damages may be difficult to ascertain and in any
event may be inadequate. Accordingly, Consultant agrees that in the event of any
such breach, the Company will be entitled, without the posting of bond or other
security, to injunctive relief in addition to such other legal or equitable
remedies as may be available.

11. Compliance with Laws. In performance of the Services, Consultant will comply
with all laws, rules, regulations, applicable to Consultant and the Services,
and will comply with all applicable provisions of the Company’s Code of Business
Conduct and Insider Trading Policy.

 

-4-



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) Notices. Notices under this Agreement will be in writing and will be
delivered in person, by registered or certified mail, by overnight courier, by
facsimile transmission, or by other similar means to the recipient’s address set
forth below:

 

If to Consultant, to:   

Denis R. Burger, Ph.D.

1534 S.W. Myrtle Street

Portland, Oregon 97207-1248

Fax:

   If to the Company, to:   

CytoDyn Inc.

Nader Pourhassan, Ph.D.

1111 Main Street, Suite 660

Vancouver, Washington 98660

cc.:                 

Miller Nash LLP

111 S.W. Fifth Avenue, Suite 3400

Portland, Oregon 97204

Attn: Mary Ann Frantz

Fax: (503) 224-0155

(b) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all previous
agreements by and between the parties as well as all proposals, oral or written,
and all negotiations, conversations, or discussions heretofore had between the
parties related to this agreement.

(c) Amendment. This Agreement will not be deemed or construed to be modified,
amended, rescinded, canceled, or waived, in whole or in part, except by written
amendment signed by the parties hereto.

(d) Severability. In the event that any of the terms of this Agreement are in
conflict with any rule of law or statutory provision or are otherwise
unenforceable under the laws or regulations of any government or subdivision
thereof, such terms will be deemed stricken from this Agreement, but such
invalidity or unenforceability will not invalidate any of the other terms of
this Agreement and this Agreement will continue in force, unless the invalidity
or unenforceability of any such provisions hereof does substantial harm to, or
where the invalid or unenforceable provisions comprise an integral part of, or
are otherwise inseparable from, the remainder of this Agreement.

(e) Assignment. Consultant may not assign his rights or delegate his duties
under this Agreement without the prior written consent of the Company. This
Agreement will be binding upon Consultant’s permitted assigns, heirs, and legal
representatives, and will inure to the benefit of the Company and its successors
and assigns.

 

-5-



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in two or more counterparts and
each such counterpart will be deemed an original hereof.

(g) Headings. Headings and subheadings in this Agreement are not intended to and
do not have any substantive content whatsoever.

(h) Governing Law. This Agreement will be governed in all respects by the laws
of the state of Washington.

[signature page follows]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their hands as of the Effective Date.

 

THE COMPANY

CytoDyn Inc.

   

CONSULTANT

 

By:   /s/ Anthony Caracciolo     /s/ Denis R. Burger  

     Anthony Caracciolo

     Chairman of the Board

   

Denis R. Burger, Ph.D.

 

 

-7-